                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Aubrey Lyons,

                      Plaintiff,     Case No. 16-14420

v.                                   Judith E. Levy
                                     United States District Judge
Michigan Department of
Corrections, Macomb Correctional     Mag. Judge David R. Grand
Facility, Warden Randall Haas,
Lieutenant Gary Kelly, Captain
Dale Holcomb, Lieutenant James
Webster, and Sergeant Robert
Loxton,

                      Defendants.

________________________________/

  OPINION AND ORDER GRANTING DEFENDANTS’ MOTION
            FOR SUMMARY JUDGMENT [31]

     This case arises from disciplinary actions taken against plaintiff

Aubrey Lyons at the Macomb Correctional Facility (“Macomb”). Lyons,

who is African American, alleges that he suffered race discrimination on

the job. He brings Title VII claims, including disparate treatment,

retaliation, and hostile work environment claims, and a Fourteenth

Amendment Equal Protection claim against defendants Michigan
Department of Corrections (“MDOC”), Macomb, Warden Randall Haas,

Lieutenant Gary Kelly, Captain Dale Holcomb, Lieutenant James

Webster, and Sergeant Robert Loxton. (Dkt. 10.) Defendants’ motion for

summary judgment (Dkt. 31) is before the Court.

  I.     Background

       Lyons began working for MDOC in 1997. (Dkt. 10 at 3.) In October

2012, he was transferred to Macomb. (Id. at 4.) Once there, he alleges

that several incidents occurred based on his race and that he took actions

to report that discrimination. (Id.)

         A. Computer Misuse Incident

       Between October 2012 and March 2014, Lyons downloaded Mozilla

Firefox on approximately five computers at Macomb. (Dkt. 31-1 at 4.) On

March 4, 2014, MDOC initiated an investigation into whether this

violated MDOC’s computer use policies. Lieutenant James Webster was

assigned to investigate. (Dkt. 31-2 at 20.)

       As a result, Lyons received a three-day suspension in September

2014 (Dkt. 31-2 at 1), which was later reduced to a one-day suspension.

(Dkt. 31-4 at 1.) At that time, plaintiff told Webster that most staff

commonly violated the computer usage policy, including Webster,



                                       2
Lieutenant Gary Kelly, and Captain Dale Holcomb. (Dkt. 31-1 at 5–6.)

On January 12, 2015, Lyons filed an internal discrimination complaint

based on his belief “that Lt. Webster singled him out beginning in 2014 .

. . and then discriminatorily conducted the investigation into Plaintiff’s

alleged work-rule violations.” (Dkt. 34-5 at 8.)

        B. Gun Range Incident

     In May 2015, Lyons and thirteen other corrections officers (“COs”)

were required to attend a gun recertification. (Dkt. 31-5.) Lyons arrived

at the gun range early one day during his designated recertification

period with two other African American COs. (Dkt. 31-6 at 4.) Defendant

Sergeant Robert Loxton, the weapons instructor, arrived shortly

thereafter. (Dkt. 31-1 at 21.) Loxton told Lyons and the other COs that

they needed to come back later to complete their training because the

firearms trainers needed to be recertified first. (Dkt. 31-1 at 22–23.)

Approximately thirty minutes later, Goodfellow, a Caucasian male,

arrived at the range that morning and was permitted to recertify. (Dkt.

34-4 at 15.) Later that week, Lyons was recertified. (Dkt. 37-1 at 2.)

     On July 20, 2015, Lyons filed an internal discrimination complaint

about Loxton’s conduct during this incident at the gun range. (Dkt. 31-



                                     3
8.) A subsequent investigation determined “that Sgt. Loxton failed to give

proper notice of when non-instructor staff needed to report to the range

on the first day of recertification,” but he had not engaged in

discriminatory conduct at the gun range. (Dkt. 31-6 at 4.)

     Lyons filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on October 8, 2015, based on the gun

range incident. (Dkt. 31-9.) In the charge, Lyons indicated that he had

filed an internal complaint with MDOC regarding the incident. (Id.) He

received a right to sue letter. (Dkt. 31-10.) Lyons stated in his deposition

that after he filed the EEOC charge, he was approached by other officers

about the charge. (Dkt. 34-4 at 25.) Lyons was unable to explain how the

other officers learned of his charge, but he stated that “it was kind of

common knowledge” because some defendants were in the same social

circle with the COs. (Id.)

        C. Guard Shack Incident

     On December 18, 2015 at 2:53 a.m., Lyons was stationed in the

prison yard in a guard shack. (Dkt. 31-11 at 9.) Defendants Holcomb and

Kelly approached the shack during their rounds and noticed Lyons with

his head down. (Id.) Kelly testified that he knocked on the window and



                                     4
then saw Lyons open his eyes and look at him. (Id.) Lyons testified that

he was not sleeping, but looking down at his radio, adjusting the time.

(Dkt. 31-1 at 24–25.) He was written up for inattentiveness to duty. (Id.

at 12.)

      About thirty minutes after seeing Lyons with his head down,

Holcomb and Kelly found CO Kurt Heinrich, a Caucasian male, who

appeared to be sleeping. (Dkt. 31-14 at 1.) Heinrich was written up for

inattentiveness to duty. (Id.) During the investigation into Heinrich’s

conduct, he admitted responsibility and was ultimately issued a written

counseling. (Id.)

      On May 18, 2016, Lyons was issued a one-day suspension by MDOC

discipline coordinator Jennifer Nanasy for his inattentiveness to duty.

(Dkt. 31-11 at 1; Dkt. 31-12 at 3.) After filing a grievance, the suspension

was reduced to a written counseling in December 2016. (Dkt. 31-13.) It

does not appear that Lyons filed a discriminatory harassment complaint

about this incident.

      On January 7, 2016, Lyons filed a supplemental document to his

initial EEOC charge, titled “Retaliation Complaint.” (Dkt. 34-11 at 2.) In

it, he alleges that he is being retaliated against for filing internal



                                     5
discrimination harassment complaints and the initial EEOC charge. (Id.)

He also details the guard shack incident, notes that he is experiencing a

hostile work environment, has been the victim of discrimination since

2012, and was the subject of three investigations in sixteen months (id.),

which would have included the computer misuse incident.

        D. Other Disciplinary Events

     Lyons’ supervisory record captures several other disciplinary

actions that involved plaintiff and the individual defendants while he

was at Macomb. After the gun range incident, on June 24, 2015, Lyons

received a formal counseling from Kelly for failing check a prisoner’s leg

restraints. (Dkt. 34-13 at 2). Kelly also gave him a verbal counseling for

his facial hair on January 22, 2016 (Dkt. 34-14 at 2), which was after

plaintiff filed the EEOC supplement, as well as the internal complaint

against Loxton and the EEOC charge based on the gun range incident.

And Holcomb verbally counseled him on August 23, 2016, about

buttoning up his shirt. (Id.)

        E. Procedural History

     Plaintiff raises Title VII, 42 U.S.C. § 2000e-2, and 42 U.S.C. § 1983

claims against defendants in his amended complaint. (Dkt. 10.)



                                    6
Specifically, he raises disparate treatment, retaliation, and hostile work

environment claims against MDOC under Title VII; Equal Protection

claims against Haas, Holcomb, Kelly, Loxton, and Webster in their

individual capacities under § 1983; and a variety of municipal liability

claims against Haas for Equal Protection violations under § 1983.1, 2 (Id.)

Defendants filed a motion for summary judgment (Dkt. 31), which

plaintiff opposes. (Dkt. 34.)

              A hearing on this motion was held on December 17, 2018. At that

time, the Court granted defendants’ motion for the reasons set forth on

the record, which explained that plaintiff did not show that there was a

comparator for his disparate treatment claim, that the alleged race

discrimination was serious or pervasive and that MDOC knew or should

have known about the hostile environment for his hostile work


                                                            
          Although plaintiff states he is suing Haas in his individual capacity, the
              1

Court assumes he means official capacity since the last claim is for municipal
liability. See Winkler v. Madison Cty., 893 F.3d 877, 901 (6th Cir. 2018).

         The parties stipulated to the dismissal of several claims: substantive due
              2

process violations under the Fourth and Fourteenth Amendments, free speech
violations under the First and Fourth Amendments, gross negligence, and a request
for injunctive relief. (Dkt. 30.) The parties also stipulated to the partial dismissal of
the municipal liability claims against MDOC and Macomb. (Dkt. 11.) Although
plaintiff did not name Macomb in the municipal liability claim, the parties seem to
generally agree to dismiss all but Haas from this claim.



                                                               7
environment claim, and that there were comparators for his Equal

Protection claims.3 Therefore, those claims were dismissed. Only the

retaliation claim against MDOC remains.4

       II.            Legal Standard

              Summary judgment is proper when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not

grant summary judgment if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

facts, and any inferences that may be drawn from the facts in the light

most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing Skousen v.

Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).




                                                            
         Additionally, plaintiff did not respond to defendants’ summary judgment
              3

motion on his municipal liability claim against Haas. Therefore, plaintiff abandoned
that claim, and the Court need not consider it further. See Clark v. City of Dublin,
178 F. App’x 522, 525 (6th Cir. 2006).

        On January 18, 2019, the parties submitted a joint status report, indicating
              4

that negotiations as to this claim were ongoing. (Dkt. 38 at 2.) To date, the parties
have not updated the Court on their progress, and so this order must issue.

                                                               8
  III. Analysis

     Title VII prohibits retaliation for reporting discrimination. § 2000e-

3. If a plaintiff cannot show direct evidence of retaliation, he may show

indirect evidence of retaliation under the McDonnell Douglas burden-

shifting framework. Taylor v. Geithner, 703 F.3d 328, 336 (6th Cir. 2013)

(citing Abbott v. Crown Motor Co., 348 F.3d 537, 542 (6th Cir. 2003);

Spengler v. Worthington Cylinders, 615 F.3d 481, 491–92 (6th Cir. 2010)).

First, plaintiff must establish a prima facie retaliation claim that: “(1) he

engaged in activity protected by Title VII; (2) his exercise of such

protected activity was known by the defendant; (3) [ ] the defendant took

an action that was ‘materially adverse’ to the plaintiff; and (4) a causal

connection existed between the protected activity and the materially

adverse action.” Laster v. City of Kalamazoo, 746 F.3d 714, 730 (6th Cir.

2014) (quoting Jones v. Johanns, 264 F. App’x 463, 466 (6th Cir. 2007)).

Then, the burden shifts to the defendant “to proffer some legitimate,

nonretaliatory reasons for its actions.” EEOC v. New Breed Logistics, 783

F.3d 1057, 1066 (6th Cir. 2015) (citing Cantina v. Yellow Freight Sys.,

Inc., 903 F.2d 1064, 1066 (6th Cir. 1990)). If the defendant articulates

such a reason, the burden shifts back to plaintiff to show it was pretext.



                                     9
Rogers v. Henry Ford Health Sys., 897 F.3d 763, 777 (6th Cir. 2018)

(quoting Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584, 597 (6th

Cir. 2007)). For the reasons set forth below, plaintiff cannot establish a

prima facie case of retaliation in response to defendants’ motion,

ultimately faltering at the knowledge element.

        A. Protected Activity

     Plaintiff engaged in protected activities. Filing internal complaints

and EEOC complaints are activities protected by Title VII. Laster, 746

F.3d at 730. Therefore, plaintiff’s internal discrimination complaint

against Webster for the computer misuse incident, internal complaint

against Loxton for the gun range incident, EEOC complaint based on the

gun range incident, and EEOC supplement noting retaliation are all

protected activities.

        B. Materially Adverse Action

     In the retaliation context, the “plaintiff's burden of establishing a

materially adverse employment action is less onerous . . . than in the anti-

discrimination context. A materially adverse employment action in the

retaliation context consists of any action that ‘well might have dissuaded

a reasonable worker from making or supporting a charge of



                                    10
discrimination.’” Michael, 496 F.3d at 596 (citations omitted). For

example, even the failure to extend an invitation to an employee for lunch

could constitute a materially adverse action in a certain context, such as

career advancement. Laster, 746 F.3d at 732 (citing Burlington N. &

Santa Fe Ry. Co. v. White, 548 U.S. 53, 82 (2006)). But Title VII does not

protect against “all retaliation, only from retaliation that produced injury

or harm.” Taylor, 703 F.3d at 336 (quoting Burlington, 548 U.S. at 67).

     Reprimands that would normally be nonmaterial may amount to

materially adverse actions when “related to a larger pattern of

intimidation by constantly reprimanding [the plaintiff].” Id. at 338. For

example, selective enforcement of policies and harsher punishment for

the plaintiff compared to coworkers, denial of training opportunities, and

a frivolous investigation were materially adverse actions. Laster, 746

F.3d at 732. And in Ford v. General Motors Corp., an increased workload,

increased scrutiny of behavior compared to coworkers, and a constructive

discharge were materially adverse actions. 305 F.3d 545, 554–54 (6th Cir.

2002). But verbal warnings are generally insufficient. Finley v. City of

Trotwood, 503 F. App’x 449, 454 (6th Cir. 2012).




                                    11
              Plaintiff offers the following possible materially adverse actions

taken by defendants5: the gun incident with Loxton on May 5, 2015;

Kelly’s formal counseling because plaintiff did not check the leg

restraints of a prisoner on June 24, 2015; Kelly and Holcomb writing up

plaintiff for inattentiveness to duty in the guard shack on December 18,

2015; Kelly’s verbal counseling for plaintiff’s facial hair on January 22,

2016; a one-day suspension for the guard shack incident issued by

Nanasy on May 18, 2016; and Holcomb’s verbal counseling for plaintiff’s

shirt being unbuttoned on August 23, 2016.6 It appears to be undisputed

that the one-day suspension is a materially adverse action (see Dkt. 31 at

28), but all others seem to be disputed.

              None of these actions are materially adverse, even under the

permissive standard in the retaliation context. Plaintiff has not shown

how he was injured by any of these actions. As to the gun range, plaintiff



                                                            
         Only the actions taken by defendants are considered here, despite other
              5

disciplinary actions taken against plaintiff at Macomb, because those who take such
actions must have knowledge of the protected activity to create the inference of
retaliation, and plaintiff only addresses the knowledge of Holcomb, Kelly, Loxton, and
Webster. See Hicks v. SSP America, Inc., 490 F. App’x 781, 785 (6th Cir. 2012)
(quoting Mulhall v. Ashcroft, 287 F.3d 543, 553 (6th Cir. 2002)); see also Section III.C.

         Plaintiff characterizes the verbal counselings as a formal counseling (Dkt. 34
              6

at 27), but the record does not show it was formal. (Dkt. 34-13 at 2; Dkt. 34-14 at 2.)

                                                               12
was not injured because he received his training a week later, unlike

what happened to the plaintiff in Laster. Plaintiff does not indicate what

effect the formal counseling had, if any. Without any context, there is no

way to tell if plaintiff was harmed by it. Similarly, plaintiff has not shown

what injury he suffered from the write-up for his inattentiveness to duty

from Holcomb and Kelly. The one-day suspension came from Nanasy, but

Holcomb and Kelly did not mete out the suspension, and so the focus

must be on the effect of the write-up itself.7 Again, plaintiff points to

nothing in the record to support a finding that the write-up injured him.

And finally, verbal warnings are not materially adverse consequences

under Finley.

                                                            
          Even if the write-up were a materially adverse action and the Court found
              7

that plaintiff had shown Holcomb and Kelly knew of plaintiff’s protected activity,
plaintiff could not show causation. Temporal proximity alone is not enough to show
proximate cause; it must be “coupled with other indicia of retaliatory conduct.”
Randolph v. Ohio Dep’t of Youth Servs., 453 F.3d 724, 737 (6th Cir. 2006) (citing
cases). A comparator may be such indicium, see Allen v. Mich. Dep’t of Corr., 165 F.3d
405, 413 (6th Cir. 1999), as is increased scrutiny, Hamilton v. Gen. Elec. Co., 556 F.3d
428, 435–36 (6th Cir. 2009). Assuming the December 2015 write-up is temporally
close to the October 2015 EEOC charge, plaintiff still fails to show any other
retaliatory indicia. The record shows that Heinrich was also written up for
inattentiveness to duty that evening, and plaintiff makes no showing of comparators
regarding the verbal counselings. Moreover, plaintiff’s showing does not reflect
increased scrutiny regarding the guard shack complaint. After the guard shack
incident, he experienced two disciplinary actions from defendants—one in January
2016, but the next is not until eight months later. Without more context, it is difficult
to tell if this is increased scrutiny in retaliation for the EEOC charge or supplement
because it appears that plaintiff struggled with discipline since he transferred to
Macomb. (See Dkt. 34-14 at 3.)

                                                               13
     Even considering these incidents together, plaintiff does not show

a pattern of intimidation through constant reprimanding or that taken

together would indicate these actions were materially adverse. Over the

course of twenty months, plaintiff was on the receiving end of the

individual defendants’ conduct six times, including the issuance of the

one-day suspension. He has not shown that there is an environment of

constant reprimanding. See Taylor, 703 F.3d at 338. Nor has plaintiff

provided any context that any of the polices he violated, such as the leg

restraint, facial hair, or dress policies, were selectively and more harshly

enforced against him as the plaintiff did in Laster. Relatedly, unlike Ford,

he has also not shown that he was under increased scrutiny compared to

his coworkers. In sum, there is no indication that these events would

have reasonably dissuaded a worker from making complaints about

discrimination, and so the only materially adverse action is the one-day

suspension.

        C. Knowledge by Defendants

     To satisfy the knowledge element of a prima facie retaliation case,

plaintiff must show “that the relevant decision makers knew of any

alleged protected activity when they took adverse action.” New Breed



                                    14
Logistics, 784 F.3d at 1068–69. “[K]nowledge of a plaintiff’s activity can

be inferred from evidence of the prior interaction of individuals with such

knowledge and those taking the adverse employment action.” Hicks, 490

F. App’x at 785 (quoting Mulhall, 287 F.3d at 553). The only instance of

a materially adverse action is the one-day suspension, and so the

question is whether Nanasy knew of plaintiff’s protected activities when

she issued it.

     Plaintiff fails to show that Nanasy knew about any of his protected

conduct. He offers no evidence to rebut defendants’ showing that she was

not aware of his internal complaints or EEOC charges. (Dkt. 34-9 at 19.)

Instead, plaintiff mistakenly focuses on the knowledge that Loxton,

Kelly, Holcomb, and Webster had of his protected activities by looking at

their shared social networks. (Dkt. 34 at 24–26). However, the question

is whether Nanasy, the relevant decision-maker, knew about these

protected activities. Even crediting plaintiff’s argument that the other

defendants knew of the activities based on their social relationships, he

makes no showing that she was in contact with these other defendants

such that the Court could infer she also knew about the activities as




                                    15
Hicks permits. Therefore, plaintiff has not shown that Nanasy knew he

had engaged in protected activity.

  IV.   Conclusion

     For the reasons set forth on the record at the hearing on December

17, 2018, plaintiff fails to show there is a genuine issue of material fact

as to his claims for disparate treatment, hostile work environment, and

equal protection. Furthermore, for the reasons set forth above, plaintiff

also fails to meet his burden on summary judgment for his last remaining

claim, retaliation.

     Accordingly, defendants’ motion for summary judgment (Dkt. 31) is

GRANTED.

     IT IS SO ORDERED.

Dated: March 1, 2019                      s/Judith E. Levy
     Ann Arbor, Michigan                  JUDITH E. LEVY
                                          United States District Judge


                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 1, 2019.
                                          s/Shawna Burns
                                          SHAWNA BURNS
                                          Case Manager

                                     16
